Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: in view of terminal disclaimers the cited prior arts do not teach or suggest the features recited in claims 1-16, as follows: “ …  a motion sensor connected to the display and configured to output a motion signal indicating measured movement of the display; and at least one camera configured to observe a first set of reference markers connected to a patient, and a second set of reference markers connected to a surgical tool located within a surgical room; a computer configured to: compute the relative location and orientation of the display and the first and second set of reference markers; Generate a three dimensional anatomical image using patient data created by medical imaging equipment that has imaged a portion of the patient; generate a video signal based on at least a portion of the three dimensional anatomical image and the location and orientation of the first and second set of reference markers coupled to the patient and the surgical instrument, output a video signal to the display screen on the display”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613